OPINION OF THE COURT
FLAHERTY, Justice.
Keith Washington appeals from judgment of sentence from a conviction of murder of the third degree and related weapons offenses following denial of post-trial motions. Appellant challenges the sufficiency of the Commonwealth’s evidence to sustain a conviction of these charges, citing certain conflicts in the Commonwealth’s evidence.
*161After a careful review of the record, we are of the opinion that appellant’s argument is without merit.
Accordingly, we affirm.